Case: 21-40519     Document: 00516253875         Page: 1     Date Filed: 03/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 25, 2022
                                  No. 21-40519
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Chase Yarbrough,

                                                           Plaintiff—Appellant,

                                       versus

   Sante Fe Independent School District; Doctor Leigh
   Wall; Mark Kanipes; Richard Davis; Jess Golightly;
   Matthew Bentley; Christopher Cavness; Raymond Buse;
   Marie Griffin; Taylor Wulf,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:20-CV-322


   Before King, Costa, and Ho, Circuit Judges.
   Gregg Costa, Circuit Judge:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40519      Document: 00516253875           Page: 2     Date Filed: 03/25/2022




                                     No. 21-40519


          A high-school student suffered a concussion during football practice.
   The student brought a constitutional claim against the school district and
   several of its officials for failing to protect him from bodily harm. The district
   court dismissed the suit, finding no substantive due process claim. We
   AFFIRM.
                                           I
          Chase Yarbrough played football for Santa Fe High School. At
   practice one day, the coaching staff instructed Yarbrough and his teammates
   to perform a drill in which half the players tried to prevent the others from
   crossing the line of scrimmage. Yarbrough was matched against an older and
   substantially larger student. The two players repeatedly collided as the
   coaching staff instructed them to run the drill again and again “and to hit
   harder, harder, harder.”
          After practice, Yarbrough began to experience a severe headache. He
   contacted his mother, who told him to go to the school nurse. The nurse sent
   Yarbrough to the football trainer, who instructed Yarbrough to sit out
   afternoon practice. Yarbrough followed that instruction, but his headache
   persisted. The next day, the trainer directed Yarbrough to seek medical
   treatment.
          A day later, Yarbrough went to a sports medicine clinic, where he was
   diagnosed with a concussion and cervical sprain.           The doctor advised
   Yarbrough that he had likely suffered an initial injury at an earlier practice
   and had been playing football with a concussion for a few weeks.
          After his diagnosis, Yarbrough continued to experience concussion-
   related symptoms. As a result, Yarbrough filed this suit against the Santa Fe
   Independent School District and various members of its athletics staff.
   Yarbrough alleged that the defendants violated his Fourteenth Amendment
   right to bodily integrity by subjecting him to dangerous football drills. The




                                           2
Case: 21-40519       Document: 00516253875          Page: 3    Date Filed: 03/25/2022




                                     No. 21-40519


   defendants moved to dismiss Yarbrough’s claims, arguing first and foremost
   that Yarbrough had failed to allege a colorable constitutional violation. The
   district court agreed and dismissed Yarbrough’s claims with prejudice.
                                          II
          To state a claim for violation of his liberty interest in bodily integrity,
   Yarbrough must show either (1) that the constitutional violation was caused
   by a state actor or (2) that the defendants had a constitutional duty to protect
   him from a nonstate actor. See Doe ex rel. Magee v. Covington Cnty. Sch. Dist.
   ex rel. Keys, 675 F.3d 849, 855 (5th Cir. 2012) (en banc). Yarbrough cannot
   succeed under the first theory because he was injured by his teammate, a
   nonstate actor.    The question then is whether the defendants had a
   constitutional duty to protect Yarbrough from his teammate.
          Generally, the government is not obligated to protect its citizens from
   violence by third parties. See DeShaney v. Winnebago Cnty. Dep’t of Soc.
   Servs., 489 U.S. 189, 199–200 (1989). Some of our sister circuits have
   recognized an exception to the rule, under which “a state may be liable for
   private violence if it created or exacerbated the danger.” Bustos v. Martini
   Club Inc., 599 F.3d 458, 466 (5th Cir. 2010). Yarbrough asks us to apply that
   exception here. We have “repeatedly declined to recognize the state-created
   danger doctrine in this circuit.” Joiner v. United States, 955 F.3d 399, 407
   (5th Cir. 2020); see also Cook v. Hopkins, 795 F. App’x 906, 914 (5th Cir.
   2019); Estate of C.A. v. Castro, 547 F. App’x 621, 627–28 (5th Cir. 2013); Doe,
   675 F.3d at 866; Beltran v. City of El Paso, 367 F.3d 299, 307 (5th Cir. 2004).
   Once again, we need not decide the question because even if we were to
   recognize the doctrine, it would not apply to this case.
          To prove a state-created danger, Yarbrough would have to show that
   the defendants used their authority to place him in immediate danger and did
   so with “deliberate indifference” to his plight. See Doe, 675 F.3d at 865; see




                                           3
Case: 21-40519        Document: 00516253875          Page: 4    Date Filed: 03/25/2022




                                      No. 21-40519


   also Lester v. City of College Station, 103 F. App’x 814, 815 (5th Cir. 2004)
   (“[L]iability exists only if the state actor is aware of an immediate danger
   facing a known victim.”). Football is dangerous. But football does not
   present such an immediate or specific danger to the players that schools and
   coaches can be held liable for any injuries that result. Indeed, courts have
   frequently rejected civil-rights claims based on football injuries—some of
   which involved more glaring and unreasonable dangers than those at bar. See
   e.g., Davis v. Carter, 555 F.3d 979, 984 (11th Cir. 2009) (finding no liability
   for the death of a player who was refused water during a strenuous football
   practice); Myers v. Troup Indep. Sch. Dist., 895 F. Supp. 127, 130 (E.D. Tex.
   1995) (same for a player who suffered nerve and muscle damage after he was
   ordered back onto the field moments after being knocked unconscious); see
   also Lesher v. Zimmerman, 822 F. App’x 116, 118 (3d Cir. 2020) (finding no
   liability when softball practice left plaintiff with a fractured jaw and four lost
   teeth).
             Even if Yarbrough could show that football is a qualifying danger, his
   claim would still fail because the defendants did not act with deliberate
   indifference by allowing Yarbrough to participate. See Doe, 675 F.3d at 865.
   “To act with deliberate indifference, a state actor must know of and disregard
   an excessive risk to the victim's health or safety.” McClendon v. City of
   Columbia, 305 F.3d 314, 326 n.8 (5th Cir. 2002) (cleaned up). Yarbrough
   does not allege that his coaches knew he was concussed and forced him to
   play anyway. Nor does he allege that he suffered any obvious injury during
   football practice, which should have led coaches to take him off the field.
   Rather, Yarbrough’s headaches started after practice concluded, and days
   after he was initially injured. And, once school officials knew that Yarbrough
   was injured, they immediately instructed him to avoid football until he could
   consult a doctor. Yarbrough has thus failed to plead facts showing that the
   defendants consciously disregarded an immediate threat to his safety.




                                           4
Case: 21-40519      Document: 00516253875           Page: 5   Date Filed: 03/25/2022




                                     No. 21-40519


   Without such allegations, Yarbrough’s claim could not succeed even if we
   were to embrace the state-created danger theory.
          There is growing debate in this country about the dangers of football.
   The problem of concussions has reached the court system via tort suits. See,
   e.g., In re: NFL Players’ Concussion Injury Litig., 821 F.3d 410 (3d Cir. 2016).
   But we do not see a role for the Constitution in the weighing of risks and
   benefits that participants in America’s most popular sport must make.
                                        ***
          The judgment of the district court is AFFIRMED.




                                          5